Title: To Thomas Jefferson from Albert Gallatin, 13 March 1807
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            March 13th 1807
                        
                        I return the list of nominations with a few corrections. The paper marked L.H. respecting E. Dowlf I wish
                            returned in order to direct a prosecution.
                        It is true that Elzey is a Virginian; but where to find good men for Opelousas I do not know; nor have I
                            ascertained whether Elzey would go. In the mean while might not Thompson be advised that Parmelye is removed?
                        The letter I wrote to you is not precisely what I would have written to Lattimer who will give it publicity:
                            particularly as it relates to the reasons given for exempting from the operation of the law those who, under colour of
                            Spanish warrants not settled in 1797, may have settled on the land. It will indeed be difficult to assign any good reason
                            for it but policy. 
                  With respectful attachment Your obedt. Servt. 
                        
                            Albert Gallatin
                            
                        
                    